DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 62/857680 filed in the United States on June 5, 2019.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/15/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dziak et al. (US 2019/0231087).  With respect to claim 2, Dziak et al. discloses a combination high chair and step stool (see Figures 1A and 2B) comprising: a base comprising a first pair of legs (108A)(106A); a second pair of legs (108B)(106B); a first step (116) disposed at a first elevation between at least one of the first pair of legs and at least one of the second pair of legs; a second step (250) disposed at a second elevation between at least one of the first pair of legs and the at least one of the second pair of legs; a first bracket portion (142); and a second bracket portion (144); a seat (120) comprising: a first mounting member (146) configured to be selectively attached to the first bracket portion (142); and a second mounting member (146) configured to be selectively attached to the second bracket portion (142).  With , by way of button (150) into the mounting member and out of the depression to permit the mounting member if move relative to the bracket.  With respect to claim 19, the mounting member comprises a button (50) that when depressed causes the projection (148) to retract into the mounting member.  With respect to claim 20, further comprises a tray (126) that is selectively attachable to the chair portion.

Allowable Subject Matter
Claim 1 allowed.
Claims 3-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose either singly or in obvious combination a system from a combination high chair and step stool comprising: a base comprising first and second pairs of legs and first  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rogers et al. (US 2021/0037989) (note: step stool and seat configuration with bracket attachment means); Opsvik et al. (9,161,636) (note: stool with height adjustable seat); Jordan (10,588,425) (note: convertible highchair structure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636